Application for alimony without divorce.
From an order awarding an allowance, the defendant appeals, assigning errors.
The allegations of the complaint, which the judge finds to be true for the purposes of his order, are sufficient to warrant an *Page 810 
allowance for the wife's necessary subsistence and counsel fees as authorized by C. S., 1667, as amended by chapter 123, Public Laws 1921, and chapter 52, Public Laws 1923.
It would serve no useful purpose to set out the facts in detail. SeeByerly v. Byerly, 194 N.C. 532, 140 S.E. 158; McManus v. McManus,191 N.C. 740, 133 S.E. 9; Price v. Price, 188 N.C. 640, 125 S.E. 264;Allen v. Allen, 180 N.C. 465, 105 S.E. 11.
The order will be upheld.
Affirmed.